UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
UNITED STATES OF AMERICA               )
                                        )
      v.                                ) Criminal Action No. 04-319 (RMC/JMF)
                                        )
WESTLEY ASHE,                           )
                                        )
            Defendant.                  )
_______________________________________)

                                            ORDER

              This matter comes before the Court on the March 10, 2011, Report and

Recommendation issued by Magistrate Judge Facciola concerning Defendant Wesley Ashe’s

violations of his conditions of probation. After consideration of the record, Magistrate Judge

Facciola joined the Probation Office and the parties in recommending that Mr. Ashe’s probation be

modified to require that he spend no less than 30 days of his remaining term of probation in the

Bureau of Prisons Sanctions Center. Accordingly, it is hereby

              ORDERED that the March 10, 2011 Report and Recommendation [Dkt. # 40] is

ADOPTED; and it is

              FURTHER ORDERED that Defendant’s conditions of probation be modified to

require that he spend no less than 30 days of his remaining term of probation in the Bureau of

Prisons Sanctions Center.

              SO ORDERED.


Date: March 15, 2011                                     /s/
                                                ROSEMARY M. COLLYER
                                                United States District Judge